                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

 ANDREW C. NEAL, JR,                             *
                                                 *
                         Plaintiff,              *
 v.                                              *             No. 3:20-cv-00200-JJV
                                                 *
 STATE OF ARKANSAS, et al.                       *
                                                 *
                         Defendants.             *


                                MEMORANDUM AND ORDER

I.     INTRODUCTION

       Andrew C. Neal, Jr. (“Plaintiff”) was an inmate at the Sharp County Detention Center when

he filed this action pro se pursuant to 42 U.S.C. § 1983. Only Plaintiff’s conditions of confinement

claim against Sharp County Sheriff Mark Counts, and conditions of confinement, retaliation, and

equal protection claims against Sharp County Jail Administrator Serena Martin, remain pending;

Plaintiff’s remaining claims have been dismissed. (Doc. Nos. 11, 17.) P

       Defendants Counts and Martin (collectively “Defendants”) now have filed a Motion for

Summary Judgment. (Doc. Nos. 58-60.) Plaintiff has not responded, and the time for doing so

has passed; this matter is ripe for a decision. After careful consideration, Defendants’ Motion will

be granted.

II.    SUMMARY JUDGMENT STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party asserting that a fact cannot be or

is genuinely disputed must support the assertion by citing to particular parts of materials in the
record, “including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials[.]” Fed. R. Civ. P. 56(c)(1)(A).

       When ruling on a motion for summary judgment, the court must view the evidence in a

light most favorable to the nonmoving party. Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th

Cir. 2002). The nonmoving party may not rely on allegations or denials, but must demonstrate the

existence of specific facts that create a genuine issue for trial. Mann v. Yarnell, 497 F.3d 822, 825

(8th Cir. 2007). The nonmoving party’s allegations must be supported by sufficient probative

evidence that would permit a finding in his favor on more than mere speculation, conjecture, or

fantasy. Id. (citations omitted). A dispute is genuine if the evidence is such that it could cause a

reasonable jury to return a verdict for either party; a fact is material if its resolution affects the

outcome of the case. Othman v. City of Country Club Hills, 671 F.3d 672, 675 (8th Cir. 2012).

Disputes that are not genuine or that are about facts that are not material will not preclude summary

judgment. Sitzes v. City of West Memphis, Ark., 606 F.3d 461, 465 (8th Cir. 2010).

III.   ANALYSIS

       Defendants maintain there are no genuine issues of material fact in dispute. I note at the

outset that Plaintiff has not filed a response to Defendants’ Motion. Plaintiff has not controverted

any material fact set forth by Defendants in their statement of undisputed material facts.

Accordingly, all material facts submitted by Defendants (Doc. No. 60) are deemed admitted. Local

Rule 56.1(c) of the Eastern and Western Districts of Arkansas; FED. R. CIV. P. 56(e).

       A.      Personal Capacity Claims

       Plaintiff makes conditions of confinement, retaliation, and equal protection claims.




                                                  2
                1.      Qualified Immunity
        Defendants contend they are entitled to qualified immunity on Plaintiff’s personal capacity

claims against them. (Doc. No. 59 at 23.) Qualified immunity protects government officials who

acted in an objectively reasonable manner and shields an official from liability when his or her

conduct does not violate “clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity is a question of law, not a question of fact. McClendon v. Story Cty. Sheriff’s Office,

403 F.3d 510, 515 (8th Cir. 2005). Thus, issues concerning qualified immunity are appropriately

resolved on summary judgment. See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (the privilege

is “an immunity from suit rather than a mere defense to liability; and like an absolute immunity, it

is effectively lost if a case is erroneously permitted to go to trial”).

        To determine whether defendants are entitled to qualified immunity, courts generally

consider two questions: (1) whether the facts alleged or shown, construed in the light most

favorable to the plaintiff, establish a violation of a constitutional or statutory right; and (2) whether

that right was so clearly established that a reasonable official would have known that his or her

actions were unlawful. Pearson v. Callahan, 555 U.S. 223, 232 (2009); see also Saucier v. Katz,

533 U.S. 194, 201 (2001). Courts are “permitted to exercise their sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first in light of

the circumstances in the particular case at hand.” Nelson v. Corr. Med. Servs., 583 F.3d 522, 528

(8th Cir. 2009) (quoting Pearson, 555 U.S. at 236). Defendants are entitled to qualified immunity

only if no reasonable fact finder could answer both questions in the affirmative. Id.




                                                    3
                  B.   Plaintiff’s Claims

                       1.       Conditions of Confinement

        Plaintiff alleged Defendants subjected him to unlawful conditions of confinement. Plaintiff

indicated that at the time he filed his Amended Complaint, he was in custody but had not been

convicted of a crime. (Doc. No. 9 at 10.) A pretrial detainee’s conditions of confinement claim is

governed by the standard set out by the United States Supreme Court in Bell v. Wolfish, 441 U.S.

520 (1979). Stearns v. Inmate Services Corp., 957 F.3d 902, 907-08 (8th Cir. 2020). As

announced in Bell, pretrial detainees are protected under the Due Process Clause of the Fourteenth

Amendment from conditions of confinement that amount to punishment. Bell, 441 U.S. at 535.

Conditions amount to punishment under Bell if the conditions are intentionally punitive, were not

reasonably related to a legitimate governmental purpose, or were excessive in relation to that

purpose. Stearns, 957 F.3d at 907. Mere negligence is insufficient to support a claim under Bell.

Id. at 908 n.5.

                                a.     Drinking Water and Leaky Toilet

        According to Plaintiff, Defendant Martin housed him in a cell into which sewer water was

leaking. (Doc. No. 9 at 14.) Plaintiff also asserted he had no fresh water to drink or with which

to wash his hands. (Id.) Plaintiff alleged Defendant Martin violated Covid-19 quarantine and

exposure protocols. (Id. at 13.) He further alleged Defendant Martin released female detainees,

but not male detainees. (Id.)

        Plaintiff has failed to establish a material fact in dispute as to Defendant Martin.

        A July 10, 2020, grievance filed by Plaintiff provided:

        @ 4:04 PM Bobby Glenn came into B Block with trustee Jason and demanded and
        took my only fresh water supply out of my cell which is a one (1) gallon pitcher of
        H2O (water), and stated that I could have water back in my cell at lockdown which
        is at 10:00 PM at night, and that the shower was open for me to retrieve water from,

                                                  4
        (which was only open because it was a shower day – Monday-Wednesday-Friday,
        but Bobby Glenn refuses to unlock shower on a non shower day), for coffee. Minutes
        later I asked if the water pitcher from C block, the response was “No!”, but C block
        is closer to booking area. @ 4:34 PM I witnessed personally Bobby Glenn walking
        thru doorway with pitcher of water from C block, I told Deputy Grady and Jim Beach
        I want to press charges against Bobby Glenn along with federal charges of
        Guatanimo Bay Act violations. Deputy Grady never spoke
        with me. With a lawsuit pending.

(Doc. No. 60-3 at 35.)

        Plaintiff filed another water-related grievance on July 24, 2020, after this case was filed.

(Id. at 38.) That grievance reads:

        Bobby Glenn said he wasn’t required to pass out O.T.C.’s and I said “Like you’re
        not required to give water to 3 detainees, Jeffery, Krumm, and myself?” And Bobby
        said, well I gave you water. And I then replied, “yeah 3 cups of water is all you
        would allow Rusty (a trustee then) to give to us. Thru the bing hole and 3 cups were
        set right here pointing placement out, Bobby sat my water pitch on table in B Block
        and went to disguise this with me and I told him I have a calendar with it marked in
        the first week of March and I told him like in original grievance that he (Bobby) said
        “well you don’t looked parched!” and Bobby Glenn chuckled and said “you have a
        damn good memory, I’ll give you that!” And Bobby Glenn walked out the door of
        B Block, I then stated “How bout that!” This is when B Block had 8 hrs. out and
        shared the day room. So lockdown was 16 hours without water. Bobby Said, “I’m
        not carrying 3 bottled with me, “talking about O.T.C’s.

(Id.)

Both grievances reflected a period of hours during which Plaintiff says he did not have a water

pitcher in his cell. The first grievance noted Plaintiff could retrieve water from the shower. In the

second grievance, Plaintiff claims he had no water during the 16-hour lockdown. Neither

grievance, however, reflected any action or inaction by Defendant Martin. And Plaintiff has not

come forward with any evidence that Defendant Martin had any involvement with the pitcher of

drinking water—or lack thereof—in Plaintiff’s cell. The same holds true for Defendant Counts.




                                                 5
       While access to drinking water is a necessity, Scott v. Carpenter, 24 Fed. Appx. 645, 647

(8th Cir. 2001), for Defendant Martin or Defendant Counts to be liable for any alleged violation,

Plaintiff must demonstrate their involvement in that violation. But he has not.

       As to a sewage leak, Plaintiff claimed he used toilet paper and a bath towel to absorb “sewer

water” so it would not ruin his legal documents. (Doc. No. 9 at 14.) Defendant Martin observed

that Plaintiff had a small leak from his toilet sometime in July 2020. (Doc. No. 60-1 at 1, ¶¶ 6-7.)

Parts were ordered to fix the leak. (Id. at 2, ¶ 8.) The leak was repaired within one month of

Plaintiff informing Defendant Martin of the problem. (Id.) In the meantime, there was no water

standing on the floor in Plaintiff’s cell. (Id. at 1-2, ¶ 7.) The towel Plaintiff put on the floor

completely absorbed the water. (Id.)

       Plaintiff alleged that he had a leaky toilet in his cell. He did not specify if the leak was a

clean water leak or whether human waste was leaking into his cell. Based on Plaintiff’s own

pleading, he was able to control the leak with towels placed around the toilet. And Defendant

Martin ordered replacement parts and had the leak fixed. Plaintiff has not produced evidence that

the conditions in his cell amounted to punishment; he has not come forward with evidence that

creates a genuine issue of material fact. Accordingly, Defendant Martin is entitled to qualified

immunity on this claim, as is Defendant Counts, to the extent Plaintiff made similar allegations

against him.

                               b.       Covid-19 Protocol

       Plaintiff also alleged insufficient Covid-19 protocols. In his Amended Complaint, Plaintiff

alleged Defendant Martin did not implement quarantine and exposure protocols. (Doc. No. 9 at

13.) Plaintiff also alleged generally a lack of “purifiers, bacteria showers, and recpirators [sic].”

(Doc. No. 9 at 11; Doc. No. 1 at 12.)


                                                 6
       As an initial matter, the Detention Center operated in compliance with the Arkansas Jail

Standards. (Doc. No. 60-1 at 3, ¶ 21.) The Detention Center had in place procedures to limit the

exposure of an inmate to any communicable disease. (Doc. No. 60-5 at 9.) Pursuant to that policy,

newly admitted inmates go through a preliminary health screening. (Id. ta 9.) Any inmate who

appears to be suffering from a contagious disease is placed in administrative segregation until the

inmate has been examined by a licensed physician, who then recommends how the inmate should

be handled further. (Id. at 9-10.)

       Further, Defendants point out that the Detention Center had in place a Covid-19 isolation

protocol. (Doc. No. 60-5 at 22.) Pursuant to that policy, staff was instructed to follow CDC

guidelines. (Id.) If an inmate showed Covid-19 symptoms, staff was directed to “contact NURSE

Stephen Davis first and advise of symptoms then follow as he recommends, if symptoms become

critical contact EMS and advise EMS of Covid-19 specific symptoms.” (Id.) Staff was required

to wear a face mask and gloves when coming into contact with possible Covid-19. (Id.) When

cleaning an area in which an inmate had been housed in isolation, staff was required to wear a face

mask and gloves. (Id.) Disposable plates were used for meals. (Id.) Further, “[o]nly confirmed

cases should be housed together and only if necessary.” (Doc. No. 60-5 at 22.) If an inmate was

in insolation, but had not been confirmed as having Covid-19, the inmate was monitored twice

daily. (Id.) Staff that had contact with inmates in isolation were monitored twice daily, even when

the staff members were not at work. (Id.)

       The Detention Center also had in place a quarantine protocol. If an inmate displayed

Covid-19 symptoms and was moved to isolation, then the entire housing unit was quarantined for

up to 14 days, with each inmate’s symptoms monitored twice daily. (Id.) Further, as of May 1,

2020, new inmates were quarantined for up to 14 days. (Id. at 23, 24.) This protocol was issued


                                                7
by Defendant Martin. (Id. at 24.) Movement between cells was kept to a minimum. (Doc. No.

60-5 at 22.) Inmates were to be kept separated as much as possible, and if an inmate began showing

symptoms, the inmate was to be isolated. (Id.) Disposable plates were used for meals. (Id.) Staff

was directed to wear a face mask and gloves while in the quarantine unit, and was monitored twice

a day. (Id.)

       The Detention Center provided inmates with bleach water daily so the inmates could spray

down the surfaces that are frequently touched. (Id. at 24.) Floors in the Detention Center were

mopped twice daily with bleach water. (Id.) Before any inmate was released off lockdown, the

inmate’s temperature was checked and “if all is well” the inmate was free to join general

population. (Doc. No. 60-5 at 24.) Inmates were encouraged to stay six feet away from any

quarantined inmate. (Id.) As of August 20, 2020, jailers were required to wear a mask any time

the jailer entered the back hallway with the inmates. (Id. at 25.)

       The Eighth Amendment protects convicted prisoners against future harm, and pretrial

detainees have rights at least as great as those of convicted prisoners. Taylor v. Crawford, 487

F.3d 1072, 1080-81 (8th Cir. 2007); Smith v. Conway Cnty, Ark., 759 F.3d 853, 858 (8th Cir.

2014). But there were no Covid-19 cases at the Detention Center while Plaintiff was incarcerated

there. (Doc. No. 60-1 at 1, ¶ 5.) As such, potential exposure to Covid-19—Plaintiff’s alleged

harm—was not a risk during Plaintiff’s incarceration. The conditions of Plaintiff’s confinement

at the Detention Center did not rise to the level of punishment.

       Further, Plaintiff did not contract Covid-19 during his incarceration. While Plaintiff seeks

“[p]ay for pain and suffering, mental anguish,” among other damages, (Doc. No. 9 at 19-20), it is

unclear on which actual physical injury Plaintiff could rely in support of his claims. See 42 U.S.C.

§ 1997e(e) (“No Federal civil action may be brought by a prisoner confined in a jail, prison, or


                                                 8
other correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury . . . .)

        Plaintiff alleged the Detention Center had no or insufficient Covid-19 protocols in place.

But the record reflects otherwise. Plaintiff has not come forward with evidence controverting the

fact that the Detention Center followed CDC guidelines, as well as having Covid-19 quarantine

and isolation protocols in place. Under the circumstances, considering the newness of the virus

and developing knowledge about Covid-19 and how it is spread, Defendants cannot be held liable

for acting in this gray area. See Freeman v. City of Desloge, Mo., 647 F.3d 841, 846 (8th Cir.

2011). I cannot say Defendants violated “clearly established statutory or constitutional rights of

which a reasonable person would have known.” Fitzgerald, 457 U.S. at 818. Thus, even if there

was a violation, Defendants would be entitled to qualified immunity on Plaintiff’s claims.

                2.      Retaliation

        Plaintiff alleged retaliation only as to Defendant Martin. To succeed on his retaliation

claim, Plaintiff must establish that he: (1) engaged in protected activity; (2) Defendants took

adverse action against him “that would chill a person of ordinary firmness” from engaging in that

activity; and (3) retaliation was the motivating factor for the adverse action. See In re Kemp, 894

F.3d 900, 906 (8th Cir. 2018); Lewis v. Jacks, 486 F.3d 1026, 1028 (8th Cir. 2007).

        Plaintiff alleged Defendant Martin retaliated against him for filing lawsuits. Plaintiff filed

his Complaint on July 22, 2020; Defendant Martin was served on September 23, 2020. (Doc. Nos.

1, 20.) Plaintiff has not identified any additional lawsuits he has filed against Defendant Martin.

Under these circumstances, I cannot find any retaliatory animus on Defendant Martin’s part. See

Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996). See also Bitzan v. Bartruff, 916 F.3d 716,

717 (8th Cir. 2019) (affirming summary judgment where plaintiff did not allege facts connecting


                                                  9
defendants to the challenged actions); Antonelli v. Tipton, Case No. 08-3123, 2009 WL 4825169

at *904 (8th Cir. Dec. 16 2009) (per curiam) (plaintiff “failed to state a retaliation claim because

he . . . failed to allege which defendants were involved in or affected by his grievances.”). As

explained in Rienholtz v. Campbell, “an inmate cannot immunize himself . . . . merely by filing

grievances and then claiming that everything that happens to him is retaliatory.” 64 F. Supp. 2d

721, 733 (W.D. Tenn. 1999) (internal citation omitted). “If that were so, then every prisoner could

obtain review of non-cognizable claims merely by filing a lawsuit or grievance and then

perpetually claiming retaliation.” Id.

                3.     Equal Protection

         “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be treated alike.” City of Cleburne, Tex. v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)).

To state a claim under the Equal Protection Clause, a § 1983 plaintiff must allege that a state actor

intentionally discriminated against the plaintiff because of membership in a protected class or the

plaintiff must allege a class of one. Mensie v. City of Little Rock, 917 F.3d 685, 691-92 (8th Cir.

2019).

         Plaintiff alleged Defendant Martin released every female detainee, but would not release

male detainees, including Plaintiff. (Doc. No. 9 at 13.) Defendant Martin, as the jail administrator,

does not have authority to release inmates that are brought in on felony charges. (Doc. No. 60-1

at 2, ¶ 13.) Defendant does have the authority by law to release an individual on a citation if the

person is brought to the Detention Center on a misdemeanor charge. (Id. at 2, ¶ 14.) Defendant

Counts, however, has the final say as to whether an inmate will be released. (Id.) Up to the date


                                                 10
of her Affidavit, Defendant Martin has not released any detainee on a citation on her own. (Id. at

2, ¶ 15.) And during Plaintiff’s incarceration at the Detention Center, no female detainees were

released on a citation. (Id. at 3, ¶ 19) While some inmates were released due to Covid-19,

Defendant Counts and Circuit Judge Huff, in consultation with the prosecuting attorney, made

those decisions. (Id. at 2, ¶ 16.) During Plaintiff’s time at the Detention Center, any female

detainees that were released were released because the detainee bonded out, was sentenced and

transferred, or Judge Huff allowed the female detainee to be released on her own recognizance.

(Doc. No. 60-1 at 3, ¶ 20.)

       Again, Plaintiff has not come forward with evidence to establish that Defendant Martin

released female detainees but refused to release male detainees, including Plaintiff. As such, there

is no genuine issue of material fact in dispute that would preclude summary judgment in Defendant

Martin’s favor on this claim.

       B.      Official Capacity Claims

       Plaintiff sued Defendants in their personal and official capacities. Plaintiff has not

presented evidence that establishes a genuine issue of material fact in connection with his official

capacity claims.    Accordingly, summary judgment in Defendants favor on those claims is

appropriate.

       Where, as here, Defendants have moved for summary judgment, Plaintiff “was required

‘to . . . meet proof with proof by showing a genuine issue as to a material fact.’” Fatemi v. White,

775 F.3d 1022, 1046 (8th Cir. 2015) (internal citation omitted). Plaintiff has not met his burden;

he did not respond to Defendants’ Motion and has not established a genuine issue of material fact

that prevents entry of summary judgment in Defendants’ favor. Accordingly, Defendants’ Motion

for Summary Judgment will be granted.


                                                11
IV.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1.     Defendants’ Motion for Summary Judgment (Doc. No. 58) is GRANTED.

       2.     Plaintiff’s claims against Defendants Martin and Counts are DISMISSED with

prejudice.

       3.     This case is DISMISSED.

       4.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

       DATED this 8th day of June 2021.


                                                _________________________________
                                                JOE J. VOLPE
                                                 UNITED STATES MAGISTRSTE JUDGE




                                              12
